NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0243332 to Kamiguchi et al. (hereinafter “Kamiguchi”).

Kamiguchi discloses:
1. A design support system comprising:
memory that stores information on design element classification that classifies a design element included in a product, and information on design requirement classification that classifies a design requirement required for the product (paragraphs 27, 45, Figure 1, storage unit 20, and Figure 8);

an associating unit that refers to technical information regarding a design trouble, received by the receiving unit, and associates a classification item in the design requirement classification to which the design trouble belongs and a classification item in the design element classification to which a design element causing the design trouble belongs with each other, along with information on a phenomenon indicating a failure status of the design element included in the technical information (paragraphs 45 and 39-41).

2. The design support system according to Claim 1, further comprising:
an analyzing unit that analyzes details of the design trouble, a design element causing the design trouble (paragraphs 39-41), and a phenomenon indicating a failure status of the design element by conducting a natural language analysis on the technical information regarding the design trouble (paragraphs 43, 45-47), 
wherein, on the basis of an analysis result obtained by the analyzing unit, the associating unit associates a classification item in the design requirement classification to which the design trouble belongs and a classification item in the design element classification to which a design element causing the design trouble belongs with each other, along with information on a phenomenon indicating a failure status of the design element included in the technical information (paragraphs 45-47).

4. The design support system according to Claim 2, wherein:

when conducting a natural language analysis on the technical information regarding the design trouble, the analyzing unit analyzes details of the design trouble and a design element causing the design trouble using the synonym dictionary (paragraphs 45-47).

6. The design support system according to Claim 1, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design element in the design element classification, outputs a classification item in the design requirement classification associated with the retrieved classification item of the design element, along with information on a number of occurrences of design trouble for each phenomenon indicating a failure status of the design element (paragraph 45 and Figure 8).

7. The design support system according to Claim 2, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design element in the design element classification, outputs a classification item in the design requirement classification associated with the retrieved classification item of the design element, along with information on a number of occurrences of design trouble for each phenomenon indicating a failure status of the design element (paragraph 45 and Figure 8).

9. The design support system according to Claim 4, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design element in the design element classification, outputs a classification item in the design requirement classification associated with the retrieved classification item of the design element, along with information on a number of occurrences of design trouble for each phenomenon indicating a failure status of the design element (paragraph 45 and Figure 8).

11. The design support system according to Claim 1, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design element in the design requirement classification, outputs a classification item in the design element classification associated with the retrieved classification item of the design requirement, along with information on a number of occurrences of design trouble for each phenomenon indicating a failure status of the design element (paragraph 45 and Figure 8).

12. The design support system according to Claim 2, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design element in the design requirement classification, outputs a classification item in the design element classification associated with the retrieved classification item of the design requirement, along with information on a number of occurrences of design 

14. The design support system according to Claim 4, further comprising:
an output unit that, in response to retrieval of a classification item of a certain design requirement in the design requirement classification, outputs a classification item in the design element classification associated with the retrieved classification item of the design requirement, along with information on a number of occurrences of design trouble for each phenomenon indicating a failure status of the design element (paragraph 45 and Figure 8).

16. The design support system according to Claim 1, further comprising:
an output unit that, in a case where any of information on a classification item in the design requirement classification, information on a classification item in the design element classification, and information on a phenomenon indicating the failure status is specified, associatively outputs the other two pieces of information that are associated in the memory with the specified piece of information (paragraphs 44-45 and Figures 7-8).

17. The design support system according to Claim 1, wherein the design element classification is component classification that classifies a component included in a product (paragraphs 33 and 39), and the design requirement classification is a design 

18. The design support system according to Claim 1, wherein the design element classification is component classification that classifies a component included in a product (paragraphs 33 and 39), and the design requirement classification is trouble classification that classifies a design trouble occurring in the product (paragraphs 45-47).

19. A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:
receiving technical information regarding a design trouble (paragraphs 28, 33, and Figure 1, failure unit acquiring unit 12); and
referring to technical information regarding a design trouble, received in the receiving, and associating a classification item in the design requirement classification to which the design trouble belongs and a classification item in the design element classification to which a design element causing the design trouble belongs with each other, along with information on a phenomenon indicating a failure status of the design element included in the technical information (paragraphs 45 and 39-41).

20. A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:

in a case where any of information on a classification item in the design requirement classification, information on a classification item in the design element classification, and information on a phenomenon indicating the failure status is specified, applying control to associatively display, on a display, the other two pieces of information that are associated in the storing with the specified piece of information (paragraphs 29, 44-45 and Figures 7-8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 7, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 16, 18, and 20, , of U.S. Patent No. 10,437,657 (hereinafter “’657”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3, 7, 8, 16, 18, and 20 of ‘657 contain every element of claims 1, 2, 4, 6, 7, 17, 18, and 19 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Allowable Subject Matter
Claims 3, 5, 8, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al. – Retrieving device, retrieving method, and retrieving program.
Meierhans et al. – Method and device for reporting fault states relating to components of a passenger transport system in a machine-supported manner and informing a monitoring device on reported fault states in a machine-supported manner.
Gonoji et al. – Management system of storage system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.